 Case 2:20-cv-00186-DBB-DAO Document 2 Filed 03/19/20 PageID.2 Page 1 of 4




Royce B. Covington (10160) (rcovington@parrbrown.com)
Jeremy M. Brodis (16006) (jbrodis@parrbrown.com)
PARR BROWN GEE & LOVELESS, P.C.
101 South 200 East, Suite 700
Salt Lake City, Utah 84111
Telephone: (801) 532-7840
Facsimile: (801) 532-7750

Attorneys for Pacific Medical Laboratory, Inc.



                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH



 ARUP LABORATORIES, INC., a Utah                             NOTICE OF REMOVAL
 corporation,
                                                     State Case No. 200901303 (Third Judicial
                        Plaintiff,                   District Court of Salt Lake County, Utah)

 v.                                                  Case No. 2:20-cv-00186-DBP

 PACIFIC MEDICAL LABORATORY, INC.,                   Magistrate Judge Dustin B. Pead
 a California corporation,

                        Defendant.


            NOTICE OF REMOVAL BASED ON DIVERSITY OF CITIZENSHIP
       Defendant Pacific Medical Laboratory, Inc. (“Pacific Medical”) through its undersigned

counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby removes this action to the

United States District Court, District of Utah, and in support thereof Pacific Medical states as

follows:

                                BACKGROUND AND PARTIES

       1.      This action was filed on or about February 14, 2020 in the Third Judicial District

Court, in and for Salt Lake County, State of Utah, Case number 200901303, and styled ARUP
 Case 2:20-cv-00186-DBB-DAO Document 2 Filed 03/19/20 PageID.3 Page 2 of 4




Laboratories, Inc. v. Pacific Medical Laboratory, Inc. (the “State Action”). [A copy of ARUP’s

“Verified Complaint” is submitted herewith as Exhibit A.]

       2.      Pacific Medical was served with process and a copy of a Plaintiff ARUP

Laboratories, Inc. (ARUP”) Complaint on or about February 20, 2020. [A copy of ARUP’s “30-

Day Summons” is attached hereto as Exhibit B.]

       3.      ARUP’s Complaint alleges claims for “breach of agreement,” “claim on

account/services provided,” and “unjust enrichment. ARUP seeks damages in excess of $75,000.

[See Verified Complaint, ¶¶ 14, 16, 23 (alleging damages in the amount of “$180,010.57.”).]

       4.      Plaintiff ARUP is a Utah corporation with its principal place of business in Salt

Lake County, Utah. [Verified Complaint, ¶ 1.]

       5.      Pacific Medical is a California corporation with its principal place of business in

Irvine, California. [Verified Complaint, ¶ 2.]

       6.      The district courts of the United States have original jurisdiction of all civil

actions between citizens of different states where the matter in controversy exceeds the sum of

$75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a).

       7.      Because this civil action asserts claims involving citizens of different states with

the amount in controversy alleged to be in excess of $75,000, this Court has original jurisdiction

of the action, and Pacific Medical may remove this action to the United States District Court for

the District of Utah, under the provisions of 28 U.S.C. § 1441(a).

       8.      This Notice is filed within thirty days after Pacific Medical was served with the

Summons and Complaint in the State Action, as required by 28 U.S.C. § 1446(b). This action is

not more than one year old.



                                                  2
 Case 2:20-cv-00186-DBB-DAO Document 2 Filed 03/19/20 PageID.4 Page 3 of 4




       9.       Attached hereto as Exhibits A and B are copies of the Verified Complaint and

Summons, respectively. No further proceedings have occurred in the State Action.

       10.      Pursuant to 28 U.S.C. § 1441(b), the entire case may be removed, and the district

court may determine all issues.

       11.      Pursuant to 28 U.S.C. § 1446(b), promptly after filing this Notice of Removal,

Pacific Medical will give written notice thereof to ARUP and will file a copy of the Notice with

the Third Judicial District Court, in and for Salt Lake County, State of Utah.




       WHEREFORE, Pacific Medical through its legal counsel gives notice that the State

Action is removed to the United States District Court, District of Utah.



                NOTICE OF NONWAIVER AND RESERVATION OF RIGHTS

       By filing this Notice of Removal, Pacific Medical does not waive, and expressly reserves,

any defenses.


       Dated this 19th day of March, 2020.

                                              PARR BROWN GEE & LOVELESS, P.C.

                                               /s/Jeremy M. Brodis
                                              Royce B. Covington
                                              Jeremy M. Brodis

                                              Attorneys for Pacific Medical Laboratory, Inc.




                                                 3
Case 2:20-cv-00186-DBB-DAO Document 2 Filed 03/19/20 PageID.5 Page 4 of 4




                             CERTIFICATE OF MAILING

       I HEREBY CERTIFY that on the 19th day of March, 2020, a true and correct copy of the

foregoing NOTICE OF REMOVAL was sent via email and first class United States mail on the

following:

       Michael D. Mayfield (mmayfield@rqn.com)
       RAY QUINNEY & NEBEKER, P.C.
       36 South State Street, Suite 1400
       P.O. Box 45385
       Salt Lake City, Utah 84145-0385




                                                 /s/ Jeremy M. Brodis




                                             4
